Title: From John Adams to James Warren, 18 March 1780
From: Adams, John
To: Warren, James


     
      Dear sir
      Paris March 18 1780
     
     Monsieur Jean Baptiste Petry Secretary to the Comte de Chatelet, a Marshall of the Camps and Armies of the King of France, is, as he says, going to America, and as he is connected with some Gentlemen to whom I am much obliged, I cannot but comply with his Desire, and give him a few Letters of Introduction. He is represented to be a worthy, sensible and agreable Man.
     The Marquis de la Fayette sailed about 10 March from Rochelle, and will be in Boston as We hope by the 10th. of April. He will explain to Congress and to General Washington, what I cannot explain to you. The Bearer will give you further Commentaries. This Court will by little and little be convinced of the true system, after which I hope they will be less unfortunate. In all human probability they must be, if they do not neglect it too long.
     Rodneys Fleet seems to have been the favourite of Fortune, but you know she is a great Changeling, and frowns upon one, sometimes in half an Hour after having lavished upon him her Smiles and Favours. We are anxious to know the Fate of Charlestown, which we hope was saved by a Storm.
     Faucitte vapours in a Leiden Gazette that he has obtained 40,000 Men of the Langrave of Hesse. This Soul selling Langrave, as they call him in Germany, has hardly 40,000 men in his Dominions. This is the Fruit of the Cracovie. Now I must write more or you won’t understand me. Craquer, Signifies, in a kind of familiar cant Style, to lie, and Craqueur is a Lyar. There is a Tree, in the grand Alley of the Palais Royal at Paris, which they call the Tree of Cracovie, from the Name of a City in Poland and its Similitude to the word Craque. L’Arbre de Cracovie. The News Mongers of Paris assemble commonly under this Tree. So that it is become proverbial to call false News, Les Nouvelles de L’Arbre de Cracovie. News from the Tree of Cracovie. I have spent a Multitude of Words in Explanation of this Trifle, which does not deserve them.
     Pray introduce, Mr. Petry to Madame Warren the most accomplished Lady in America, next to one whom I will not mention, but whose Preogative of being the first I can never give up.
     
      Affectionately yours
      John Adams
     
    